Title: From George Washington to Tench Tilghman, 10 January 1783
From: Washington, George
To: Tilghman, Tench


                        
                            My dear Sir,
                            Newburgh 10th Jany 1783
                        
                        I have been favored with your letters of the 22d & 24th of last Month from Philadelpa; &
                            thank you for the trouble you have had with my small Commissions. I have sent Mr Rittenhouse—the glass of such Spectacles
                            as suit my Eyes, that he may know how to grind his Christals.
                        Neither Du portail nor Gouvien are arrived at this place. To the latter, I am refered by the Marqs la Fayette
                            for some Matters which he did not chuse to commit to writing. The sentimts however which he has delivered (with respect to
                            the Negociations for Peace) accord precisely with the ideas I have entertained of this business, ever since the secession
                            of Mr Fox—viz. that no peace would be concluded before the meeting of the British Parliament. And that, if it did not take
                            place within a month afterwards, we might lay our acct for one more Campaign—at least.
                        The obstinacy of the King, & his unwilling to acknowledge the Independency of this Country, I have
                            ever considered as the greatest obstacles in the way of a Peace. Lord Shelburne who is not only at the head of the
                            Administration but has been introducing others of similar sentiments to his own—has declared, that nothing but dire necessity should ever force the measure. Of this necessity, Men will entertain different
                            Opinions. Mr Fox it seems, thought the period had arrived sometime ago; and yet Peace is not made—nor will it, I conceive,
                            if the influence of the Crown can draw forth fresh supplies from the Nation, for the purpose of carrying on the War.
                        By the meeting of Parliament, Lord Shelburne would have been able to ascertain two things—first, the best
                            terms on which G. Britain could obtain Peace. Secondly, the ground on which he himself stood. If he found it slippery,
                            & that the voice of the People was for pacific measures—he would then, have informed the Parliament that, after
                            Many Months spent in Negociation—such were the best terms he could obtain—and that the alternative of accepting them, or
                            preparing vigorously for the prosecution of the War, was submitted to their consideration (being an extraordinary case)
                            and decision. A little time therefore, If I have formed a just opinion of the matter, will disclose the result of
                            it—consequently, we shall either soon have Peace, or not the most agreeable prospect of War, before us—as it appears
                            evident to me, that the States generally, are sunk into the most profound lethargy, while some
                            of them, are running quite retrograde.
                        The King of G.B. by his Letters Patent (which I have seen) has authorized Mr Oswald to treat with any
                            Commissioner or Comrs from the United States of America, who shall appear with proper
                            powers—This certainly, is a capital point gained. It is at least breaking ground on their part,
                            and I dare say proved a bitter pill to Royalty; but, it was indispensably necessary to answer one of the points above
                            mentioned, as the American Commissioners would enter on no business with Mr Oswald till his Powers were made to suit their
                            purposes. Upon the whole, I am fixed in an opinion that Peace—as—a pretty long continuance of the War, will have been
                            determined before the Adjournment for the Hollidays; and as it will be the middle of last of February before we shall know
                            result, time will pass heavily on in this Mansion—where we are, at present, fast locked in frost
                            & Snow.
                        Nothing new has happened in this quarter since you left it, except the abuse of me in a
                            New York Paper for having given false information to the Count de Vergennes, which (says the
                            writer) was the occasion of the insinuatn in his Letter to me of a want of British Justice—I
                            have not seen the Paper, but am told the author of the piece is quite in a passion at my want of ingenuity, and ascribes
                            the release of Captn Asgill to a peremptory order from the Court of France (in whose Service he
                            places me) notwithstanding the soft and complaisant language of the French Minisr.
                        Mrs Washington has received the Shoes you ordered for her & thanks you for your attention to her
                            request—I receive with great sensibility & pleasure your assurances of affection & regard. It would be but a renewal
                            of what I have often repeated to you, that there are few men in the world to whom I am more sincerely attached by
                            inclination than I am to you. With the Cause, I hope—most devoutly hope, there will soon be an end to my Military
                            Services—When, as our places of Residence will not be far apart, I shall never be morehappy than in your company  at Mount
                            Vernon. I shall always be glad to hear from, and keep up a correspondence with you.
                        Mrs Washington joins me in e—wish that can tend to your happiness. Humphrys & Walker, Who are the
                            only Gentlemen of the Family that are with me at present, will speak for themselves. If this finds you at Baltimore I pray my
                            respects to Mr Carroll and Family. With the greatest esteem and regard I am—Dear Sir Yr Most Obedt and Affecte Hble Servt
                        
                            Go: Washington
                        
                    